Title: To Alexander Hamilton from James McHenry, 1 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 1. November 1799—
          
          The enclosed paper has been just handed to me by Governor Howell with a request that it might be forwarded to the persons who would settle the relative rank of the Officers of the eleventh regiment, it being supposed necessary in order to determine the rank of Captains Brooks and Faulkner—Should you think it proper, you will transmit it accordingly—
          I have the honor to be with great respect Your obed. Servant
          
            James McHenry
          
          Major Genl. Hamilton
        